Title: To Thomas Jefferson from William Duane, 24 June 1807
From: Duane, William
To: Jefferson, Thomas


                        
                            Respected Sir,
                            Richd 24 June 1807
                        
                        The enclosed was Sent to me to be presented to you at Washington City, and forwarded hither—I take the
                            liberty of enclosing it hence, as there is no calculating upon the period of Escape from this
                            place—I am ever with
                        affectionate respect
                        
                            Wm Duane
                            
                        
                    